                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE C. VAUGHTER,                                       CIVIL ACTION
    Plaintiff,

         v.                                               N0.19-26

GEORGE W. HILL
CORRECTIONAL FACILITY,
    Defendant.

                                         MEMORANDUM

KEARNEY,J.                                                                            January 24, 2019

        Tyrone C. Vaughter, presently incarcerated at SCI Phoenix in Montgomery County, prose

sues the George W. Hill Correctional Facility in Delaware County ("Prison"), challenging

conditions of confinement or failure to treat his sore shoulder while incarcerated at the Prison. 1

Presently incarcerated, he moves for leave to proceed in forma pauperis. 2 Following careful

review of his motion for leave and his pro se Complaint, we grant Mr. Vaughter leave to proceed

in forma pauperis but must dismiss his Complaint against the Prison with leave to amend to assert

a claim against a person who is a state actor if he can do so under the Eighth Amendment.

I.      Allegations.

        Mr. Vaughter alleges the Prison "made [him] sleep on the floor" and eventually moved

him "to 8 unit."3 He had to sleep "on the floor in a 'boat' cut out piece of plastic."4 On or about

August 20, 2018, the Prison moved Mr. Vaughter to the worker block, where he "slept on the floor

in a boat in cell 105 for about 3 weeks." 5 In September and October 2018, Mr. Vaughter "slept

on the floor of cell 101 as an intake worker. " 6 He asserts he slept "right next to the toilet. " 7
        Mr. Vaughter notified medical about a shoulder injury upon intake, but he "received no

help." 8 Mr. Vaughter attached documents to his prose Complaint indicating submitted grievances

about his shoulder. 9

        Mr. Vaughter "would like to be compensated for the pain oflaying on a concrete floor next

[to] a toilet in use as well [as for his] shoulder pain which is still ongoing." 10

II.     Analysis

        Following careful review of Mr. Vaughter's petition, we grant him leave to proceed in

forma pauperis as it appears he is incapable of paying the fees to commence this civil action. 11

Under federal law, we must dismiss the Complaint proceeding informa pauperis if Mr. Vaughter

fails to plead "sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face." 12 Conclusory allegations do not suffice. 13 As Mr. Vaughter is proceeding prose, we

construe his allegations liberally. 14

        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." 15 Mr. Vaughter fails to state a claim for

relief requiring we dismiss his claims against the Prison.

        A.      Mr. Vaughter cannot sue the Prison.

        Mr. Vaughter sued only the Prison. The Prison "is not a legal entity susceptible to suit." 16

It is not a person under the civil rights laws. Mr. Vaughter' s Complaint against the Prison must

be dismissed.

       B.       Mr. Vaughter's allegations to not state a civil rights claim.

       Even assuming Mr. Vaughter could sue the Prison as a legal entity, many of his claims

regarding Prison conditions do not state a plausible basis for a constitutional violation. The Eighth



                                                   2
Amendment governs claims brought by convicted inmates challenging their conditions of

confinement, while the Due Process Clause of the Fourteenth Amendment governs claims brought

by pretrial detainees. 17 Mr. Vaughter admits being a convicted and sentenced state prisoner during

his incarceration at the Prison. 18 As a convicted inmate, we analyze his claims under the Eighth

Amendment.         To establish an Eighth Amendment violation based on the conditions of

confinement, a prisoner must establish prison officials' acts or omissions denied him ''the minimal

civilized measure of life's necessities." 19 He must also establish the Prison acted with deliberate

indifference. 20

        Mr. Vaughter first alleges the Prison assigned him to cells with two (2) other individuals,

where he had to sleep on the floor in a "boat" next to the toilet. Housing multiple inmates in a

cell, however, does not alone establish a constitutional violation. 21 Mr. Vaughter has not alleged

the overcrowded conditions deprived him of a basic need or otherwise caused him harm. 22 Mr.

Vaughter' s Complaint fails to state a claim with respect to his allegations of overcrowding.

        Mr. Vaughter next alleges he never received medical care for his shoulder injury. In the

context of deficiencies in medical care, a state actor may violated an inmate's rights under the

Eighth Amendment if a prison official acts with deliberate indifference to an inmate's serious

medical needs. 23 "[T]he official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference. " 24 While

the denial of care for a shoulder injury could constitute deliberate indifference to a serious medical

need, Mr. Vaughter has failed to state a claim at this time because, as discussed above, he cannot

proceed against the Prison. We grant him leave to timely amend to assert claims against a prison

officer or other state actor if he believes, consistent with the Law, the challenged conduct violated

the Eighth Amendment.



                                                  3
 III.       Conclusion

            In the accompanying Order, we grant Mr. Vaughter leave to proceed in forma pauperis but

dismiss his Complaint against the Prison for failing to state a claim under 28 U.S.C. §

 1915(e)(2)(B)(ii). This dismissal will be without prejudice to Mr. Vaughter's ability to file an

amended complaint no later than February 25, 2019 if he can cure the defects by pleading an

Eighth Amendment claim against a state actor. 25




1
     ECF Doc. No. 2.
2
     ECF Doc. No. 5.
3
     ECF Doc. No. 2 at 6.



5
     Id. at7.




9
     Id. at 15-18.
10
     Id. at 7.

11
  As Mr. Vaughter is a prisoner, he must pay the $350.00 filing fee in installments in accordance
with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
12
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

13   Id.



                                                  4
 14
      Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
 15
      West v. Atkins, 487 U.S. 42, 48 (1988).
16
  Cephas v. George W Hill Corr. Facility, No. 09-6014, 2010 WL 2854149, at *1 (E.D. Pa. July
20, 2010) (quoting lgnudo v. McPhearson, No. 03-5459, 2004 WL 1320896, at *2 (E.D. Pa. June
10, 2004)); see also Error! Main Document Only.Regan v. Upper Darby Twp., No. 06-1686, 2009
WL 650384, at *4 (E.D. Pa. Mar. 11, 2009) ("[A] prison or correctional facility is not a 'person'
that is subject to suit under federal civil rights laws.").
17
      Hubbardv. Taylor (Hubbard I), 399 F.3d 150, 166 (3d Cir. 2005).
18
      ECF Doc. No. 2 at 6.
19
      Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

2
    °Farmer v. Brennan, 511 U.S. 825, 835 (1994).
21
   See Hubbardv. Taylor (Hubbard II), 538 F.3d 229, 236 & n.6 (3d Cir. 2008) (pretrial detainees
do not have a right "to be free from triple-celling or from sleeping on a mattress placed on the
floor."); Error! Main Document Only.North v. White, 152 F. App'x 111, 113 (3d Cir. 2005) (per
curiam) ("Double or triple-bunking of cells, alone, is not per se unconstitutional.").
22
   See Wilson v. Seiter, 501 U.S. 294, 305 (1991) ("Nothing so amorphous as 'overall conditions'
can rise to the level of cruel and unusual punishment when no specific deprivation of a single
human need exists."); Lindsey v. Shaffer, 411 F. App'x 466, 468 (3d Cir. 2011) (per curiam) ("The
critical issue for Eighth Amendment purposes is not the number of prisoners who share facilities;
rather, it is whether the alleged overcrowding has somehow harmed the prisoner."); Hubbard II,
538 F.3d at 232-35 (triple-celling of pretrial detainees, some of whom were made to sleep on floor
mattresses for three to seven months, and housing of detainees in gym, weight room, and receiving
area due to overcrowding, did not amount to punishment).
23
  See Farmer v. Brennan, 511 U.S. 825, 835 (1994); Goode v. Giorla, 643 F. App'x 127, 129 n.3
(3d Cir. 2016) (per curiam).
24
      Farmer, 511 U.S. at 837.
25
      See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                  5
